Citation Nr: 1105633	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  97-32 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial staged evaluation in excess of 50 
percent for schizoaffective disorder, prior to October 25, 2005.

2.  Entitlement to an initial staged evaluation in excess of 70 
percent for schizoaffective disorder, at any time from October 
25, 2005 through September 7, 2009, to include under 38 C.F.R. 
§ 4.16(c) as in effect prior to November 7, 1996.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU), to include 
under 38 C.F.R. § 4.16(c) as in effect prior to November 7, 1996. 

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a testicle 
disability, to include epididymitis.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from December 1964 to September 
1967, and from September 1967 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The September 2003 rating decision granted 
entitlement to service connection for schizoaffective disorder, 
and assigned a 50 percent initial evaluation, effective November 
27, 1996.   The May 2006 rating decision denied the appellant's 
request to reopen his claim for service connection for 
epididymitis.  

The issues of entitlement to an effective date earlier than 
November 27, 1996 for the award of service connection for 
schizoaffective disorder, and entitlement to an initial 
evaluation in excess of 50 percent for schizoaffective disorder, 
were before the Board in May 2006.  The Board granted an earlier 
effective date of December 27, 1993, for the award of service 
connection for schizoaffective disorder (implemented in a 
December 2006 rating decision), and remanded the issue of 
entitlement to an initial evaluation in excess of 50 percent for 
schizoaffective disorder for additional development.  A July 2007 
rating decision assigned an initial evaluation of 50 percent for 
schizoaffective disorder from December 27, 1993.  A June 2010 
Decision Review Officer's decision granted a staged initial 
evaluation of 70 percent for schizoaffective disorder, effective 
October 25, 2005, and a staged initial evaluation of 100 percent 
for schizoaffective disorder, effective September 8, 2009.

The Board finds that the RO substantially complied with the 
mandates of the May 2006 remand and will proceed to adjudicate 
the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002). 

In a letter dated in September 2007, prior to the effective date 
of the 100 percent schedular evaluation for schizoaffective 
disorder, the appellant's representative contended that the 
appellant was entitled to a 100 percent schedular rating for 
having a mental disorder that precluded him from securing or 
following a substantially gainful occupation under 38 C.F.R. 
§ 4.16(c) (as in effect prior to November 7, 1996).  In a July 
2010 letter, the appellant's representative again asserted that 
the appellant is entitled to a total disability evaluation for 
service-connected disability (TDIU) under 38 C.F.R. § 4.16(c) (as 
in effect prior to November 7, 1996).  Although the appellant has 
been assigned a schedular evaluation of 100 percent for 
schizoaffective disorder, effective from September 8, 2009, the 
claim for TDIU remains valid.  Bradley v. Peake, 22 Vet. App. 280 
(2008).  Although no additional disability compensation may be 
paid for the period from September 8, 2009, where a total 
schedular disability rating is already in effect, the decision in 
Bradley recognizes that a separate award of TDIU predicated on a 
single disability may form the basis for an award of special 
monthly compensation.  Further, a total rating based on 
individual unemployability due to service-connected disability is 
an element of all appeals of an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).   

The issues of entitlement to TDIU, to include under 38 C.F.R. 
§ 4.16(c) as in effect prior to November 7, 1996, and whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for epididymitis, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  From December 27, 1993, through February 1, 1998, the 
appellant's schizoaffective disorder was manifested by a 
depressed mood and agitated affect, productive of no more than 
considerable impairment of social and industrial adaptability, or 
occupational and social impairment comparable to reduced 
reliability and productivity; a November 1994 VA examination 
report reflects that the appellant was steadily employed, and did 
not have any symptomatology suggestive of a thought, perceptual 
or affective disorder.

2.  From February 2, 1998, through October 24, 2005, the 
appellant's schizoaffective disorder was manifested by 
hallucinations, short term memory loss, disorganized speech, and 
depression, productive of occupational and social impairment 
comparable to deficiencies in most areas, without demonstration 
by competent clinical, or competent and credible lay, evidence of 
record that such mental disorder precludes the Veteran from 
securing or following a substantially gainful employment.

3.  From October 24, 2005, through September 7, 2009, the 
appellant's schizoaffective disorder was manifested by anxiety, 
limited insight, and irritability, productive of occupational and 
social impairment comparable to deficiencies in most areas, 
without demonstration by competent clinical, or competent and 
credible lay, evidence of record that such mental disorder 
precludes the Veteran from securing or following a substantially 
gainful employment.


CONCLUSIONS OF LAW

1. From December 27, 1993, through February 1, 1998, the criteria 
for an initial staged rating in excess of 50 percent for 
schizoaffective disorder have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9205 (as in 
effect prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9211 (as in effect from November 7, 1996).

2.  From February 2, 1998, through October 24, 2005, the criteria 
for an initial staged rating of 70 percent for schizoaffective 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9205 (as in effect 
prior to November 7, 1996), 38 C.F.R. § 4.130, Diagnostic Code 
9211 (2010).

3.  From October 25, 2005, through September 7, 2009, the 
criteria for an initial staged rating in excess of 70 percent for 
schizoaffective disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 
9205 (as in effect prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9211 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Because the September 2003 rating decision granted the 
appellant's claim for service connection for schizoaffective 
disorder, such claim is now substantiated.  His filing of a 
notice of disagreement as to the September 2003 rating decision 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
appellant's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the appellant of what 
is necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
discussed below.

The April 2004 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating the disability 
at issue (38 C.F.R. § 4.130, DC 9211 (2010)), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  A June 2008 VCAA notice 
letter set forth the relevant DC effective prior to November 7, 
1996, for rating the disability at issue (38 C.F.R. § 4.132, DC 
9205 (as in effect prior to November 7, 1996).  The appellant was 
thus informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular ratings 
above that assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve a 
higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  A July 2000 VA 
treatment record indicates that the appellant was a recipient of 
Social Security Administration disability benefits.  An April 
2003 VA examination report reflects that the appellant was 
retired on Social Security for a physical disability.  Thus, the 
appellant's Social Security Administration records are not 
relevant to the appellant's claim, and do not need to be 
associated with the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate fee-basis VA 
examination in November 1994 and a VA examination in April 2003.  
The November 1994 and April 2003 examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  While the appellant has complained of increased 
disability, he has been seen by VA doctors on several occasions 
since his last VA examination, including a mental health 
emergency in September 2009.  On those occasions, the VA doctors 
performed examinations and tests which addressed the same aspects 
of his disability as were addressed in the November 1994 and 
April 2003 examinations.  Additionally, in June 2010, a Decision 
Review Officer granted an evaluation of 100 percent from 
September 8, 2009.  Further, the Board finds that the evidence of 
record is sufficient for consideration of the appeal under the 
provisions of 38 C.F.R. § 4.16(c).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  Applicable Law

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that staged ratings are warranted as indicated 
below.

The May 2006 Board decision, implemented by a July 2007 rating 
decision, granted an effective date of December 27, 1993, for the 
award of service connection for schizoaffective disorder.  As 
such, the rating period on appeal is from December 27, 1993.  38 
C.F.R. § 3.400 (2010).

By regulatory amendment effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating mental 
disorders, including schizoaffective disorder, as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  
Where a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  See VAOGCPREC 7-2003. The Board will 
therefore evaluate the appellant's service-connected 
schizoaffective disorder under both the former and the current 
schedular criteria, keeping in mind that the revised criteria may 
not be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).  

The appellant was provided with the pre-November 7, 1996, 
regulatory criteria in the June 2008 VCAA notice letter, and the 
new regulatory criteria in an April 2004    statement of the 
case.  His claim was readjudicated following notice of the 
regulatory criteria in June 2010.   Thus, there is no prejudice 
to the appellant in deciding this appeal based on those 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he has 
been prejudiced thereby].

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9205 
(1996), for schizoaffective disorder, in effect through November 
6, 1996, a 50 percent disability evaluation is warranted for 
considerable impairment of social and industrial adaptability, a 
70 percent evaluation was warranted for lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability, and a 100 percent evaluation was warranted for 
active psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  

The Board notes that prior to November 7, 1996, 38 C.F.R. 
§ 4.16(c) (1996) provided that where the only service-connected 
disability was a mental disorder assigned a 70 percent schedular 
evaluation, which precluded the appellant from securing or 
following a substantially gainful occupation, the mental disorder 
would be assigned a 100 percent schedular evaluation rather than 
an extra-schedular total evaluation.  However, that section was 
removed effective November 7, 1996.  Schedule for Rating 
Disabilities; Mental Disorders (Final Rule), 61 Fed. Reg. 52695, 
52700 (October 8, 1996).  

Under the criteria in effect from November 7, 1996, under 
38 C.F.R. § 4.130, Diagnostic Code 9211, a 50 percent evaluation 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

To warrant the next-higher 70 percent evaluation under 38 C.F.R. 
§ 4.130, Diagnostic Code 9211, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

In order to achieve the maximum schedular evaluation of 100 
percent, the evidence must demonstrate total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school.  A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of life.  
See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-47 (1994). 

III. Analysis of Higher Initial Evaluation Claim

i. December 27, 1993, through February 1, 1998

The appellant has been assigned an initial evaluation of 50 
percent from December 27, 1993, to October 25, 2005.  In order to 
warrant a 70 percent evaluation under the criteria in effect 
prior to November 7, 1996, the evidence must show symptomatology 
such as to produce severe impairment of social and industrial 
adaptability.  

The Board finds that the evidence does not support an initial 
evaluation in excess of 50 percent at any time from December 27, 
1993, through February 1, 1998.  The appellant was seen for a 
Minnesota Multiphasic Personality Inventory-2 (MMPI) test in 
April 1994.  The examiner found the appellant endorsed a somewhat 
unusual pattern of symptoms suggestive of a pattern of chronic 
psychological maladjustment.  The examiner noted that the 
possibility of delusion symptoms should be evaluated.  The report 
noted that the appellant appeared to be rigid, stubborn, and 
angry at others.  He also felt psychologically frail and 
vulnerable to negative self-perceptions. The report indicates 
there is a strong possibility that the appellant has seriously 
contemplated suicide.  The examiner found that the most likely 
diagnosis would be somatoform disorder.  

A November 1994 Report of Minnesota Multiphasic Personality 
Inventory-2 (MMPI) indicates that the appellant reported with a 
depressed mood and agitated affect.  His profile showed a pattern 
of maladjustment.  The report notes that the appellant endorsed a 
number of extreme and bizarre thoughts suggesting the presence of 
delusions and/or hallucinations.  He apparently believed that he 
had special mystical powers or a special mission in life which 
others did not understand or accept.

A November 1994 VA examination report indicates that the 
appellant was alert and oriented to time, place and person.  His 
eye contact was poor.  His speech and thought processes were 
brief, coherent, and relevant and thoughts were at times loosely 
associated.  He denied any past or present paranoia or 
hallucinations or suicidal or homicidal ideations or plans.  His 
mood was euthymic with intermittent smile.  He was able to 
complete single digit multiplication and his memory recall for 
the past and recent events was intact.  He denied any significant 
disturbance of energy, motivation, sleep or appetite.  He 
reported spending his free time visiting friends and his judgment 
in a hypothetical situation was good.  The examiner found that 
the appellant did not express any symptomatology suggestive of 
current thought, perceptual or affective disorder.  The report 
reflects that the appellant had been employed for the past six 
years by a hotel as a maintenance person.  

The Board finds that the above evidence does not support the 
next-higher initial evaluation of 70 percent at any time from 
December 27, 1993 through November 6, 1996, under the old rating 
criteria.  The Board also finds that the evidence does not 
support the next-higher initial evaluation of 70 percent from 
November 7, 1996, through February 1, 1998, under the old or new 
rating criteria.  Although the April 1994 and November 1994 
Minnesota Multiphasic Personality Inventory-2 test results 
indicated that the appellant may have seriously contemplated 
suicide, and endorsed a number of extreme and bizarre thoughts 
suggesting the presence of delusions and/or hallucinations, in 
the November 1996 VA examination, the appellant denied any past 
or present paranoia or hallucinations or suicidal or homicidal 
ideations or plans.  The November 1996 VA examination report 
indicates the appellant was steadily employed at the time of the 
examination, and did not have any symptomatology suggestive of a 
thought, perceptual or affective disorder.  Thus, the evidence 
does not indicate that the appellant had symptoms causing severe 
impairment of social and industrial adaptability, as required for 
a 70 percent evaluation under the old rating criteria.  The 
evidence also fails to show occupational and social impairment 
with deficiencies in most areas due to symptoms such as suicidal 
ideation, intermittently illogical speech, continuous panic or 
depression, impaired impulse control, spatial disorientation, or 
the inability to establish and maintain effective relationships, 
to warrant a higher evaluation from November 7, 1996, to February 
1, 1998.  The November 1994 VA examination report indicated the 
appellant spent his free time visiting friends, was oriented to 
time, place and person, and denied hallucination or suicidal 
ideation.  

In sum, an initial evaluation in excess of 50 percent for 
schizoaffective disorder from December 27, 1993, to February 1, 
1998, is not warranted.  The appellant is competent to report the 
symptoms he experiences, and the Board finds him credible in this 
regard, except where in contrast to objective clinical findings.  
The reported symptoms are consistent with the assigned schedular 
evaluation.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

ii. February 2, 1998, through October 24, 2005

The Board finds that a staged initial evaluation of 70 percent is 
warranted for the service-connected schizoaffective disorder from 
February 2, 1998, through October 24, 2005.  As noted above, 
under the old rating criteria, a 70 percent evaluation is 
warranted for symptomatology productive of severe impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9205 (as in effect prior to November 7, 1996).  
The Board finds that the overall evidence demonstrates that the 
appellant had symptoms causing severe impairment of social and 
industrial adaptability.

A letter dated February 2, 1998, from C.M. a licensed 
professional counselor states that the appellant was unable to 
work.  A March 1998 letter from C.M. reflects that the appellant 
had been receiving care for counseling, psychological testing, 
and psychiatric assessment since February 2, 1998.  C.M. noted 
that the appellant had been unable to work since that date and 
the earliest return to work date was April 20, 1998.  

In a March 1998 letter, the appellant's sister stated that he had 
suffered from black outs, did not always recognize his 
surroundings, and could be jumpy at times and unpredictable.  She 
noted that he becomes depressed for long periods of time and has 
a difficult time staying employed.  The Board notes that the 
appellant's sister is competent to describe symptoms capable of 
lay observation, and the Board finds her credible in this regard.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

An April 1998 VA treatment record indicates the appellant worked 
as a maintenance mechanic, but was on sick leave.  The appellant 
reported that when he was checking tools or machines, and he 
checked the time, he found that he had not done anything for an 
hour.  The examiner noted that the appellant was well oriented to 
three spheres.  His gross memory was intact, his affect was 
appropriate, and no overt depression or anxiety was noted.  No 
hallucination, delusion, or suicidal/homicidal thoughts were 
noted.  The appellant was taking paroxetine, which he noted 
helped him with his irritability.  The April 1998 VA treatment 
record indicated the appellant had dissociative disorder and 
amnestic disorder. 

An August 1998 letter from C.M., stated that the appellant was 
under her care from February 1998 to May 1998.  She noted that 
his complaints were of chronic physical pain and inability to 
concentrate.  He was depressed because he was unable to do his 
job.  The letter indicates that his MMPI suggested that the 
appellant had a neurological or other general medical condition.  
Psychological factors were judged to be associated with the 
symptom or deficit because the initiation was preceded by 
conflicts or other stressors.  The symptoms caused clinically 
significant impairment in social, occupational and/or other 
important areas of functioning.  She noted that the appellant was 
initially diagnosed with depression and prescribed Paxil, but his 
treatment ended abruptly when he was let go from his job and his 
insurance benefits expired.

An August 1998 letter from D.F., M.D., stated that the appellant 
had been under his care since November 1997 and that he was 
deemed unable to work in January 1998 due to a disability 
beginning that month.  He was deemed able to return to work as of 
June 30, 1998.  An October 1998 VA treatment record indicated the 
appellant reported that he had not been able to work since 
January 1998.  He was given referrals to community programs.  The 
record noted that the appellant was alert, pleasant, appropriate 
and neatly groomed.

In July 1999, the appellant was evaluated by R.A., Ph.D. A July 
1999 private medical report, completed by Dr. R.A., indicated 
that the appellant had depression and anxiety.  The record noted 
that the appellant took Paxil for depression with only partial 
relief.  The appellant reported having had two previous 
psychiatric hospitalizations in the distant past.  A mental 
status examination was remarkable for slow, pressured speech, 
transitional thoughts, flat affect and depressed mood.  Sensory 
disturbance was denied.  There were no psychotic symptoms and the 
appellant denied suicidal and homicidal ideation.  The 
psychologist noted that the appellant did not appear employable 
at that time.  He presented with a variety of atypical 
psychologic and neurologic symptoms that warranted further 
evaluation.  A September 1999 VA treatment record indicates the 
appellant had a diagnosis of adjustment disorder with mixed 
emotion.

A January 2001 VA treatment record reflects that the appellant 
complained of short term memory loss.  He did not report any 
problems remembering events in the past, but stated that he often 
had confusing thoughts.  He denied expressive/receptive aphasia 
symptoms.  He reported that he had an episode where he "lost 
time" for two hours.  The record indicates the appellant had a 
diagnosis of depression with anxiety.  

A July 2001 VA treatment record indicates the appellant was 
frustrated that he could not work as a laborer due to pain.  The 
report noted that the appellant was frustrated with his inability 
to be employed as a laborer or semiskilled worker due to a 
physical problem.  He was well oriented to three spheres and had 
no overt depression.  He denied psychosis and suicidal/homicidal 
thoughts.  The record reflects that appellant had a diagnosis of 
adjustment disorder with mixed emotion.  His Prozac prescription 
was increased.

A June 2002 VA treatment record indicates the appellant had major 
depressive disorder and a GAF score of 60.  He was anxious, and 
his speech had a regular rhythm and rate.  He made good eye 
contact.  His affect was reactive.  His thought process was 
organized and logical.  He did not have delusions, and denied 
suicidal and homicidal ideation.  His insight and judgment were 
good.  

An October 2002 VA treatment record reflects that the appellant 
was evaluated for PTSD and became loud and agitated, although not 
threatening or verbally abusive, when talking about his military 
experiences in Vietnam.  The October 2002 VA treatment record 
indicates the appellant had a provisional assessment of 
adjustment disorder with mixed anxiety and depressed mood and 
alcohol dependence, by history.

The appellant was seen for a VA psychological assessment in 
November 2002.  The appellant was diagnosed with chronic, mild-
moderate posttraumatic stress disorder (PTSD), alcohol 
dependence, in remission, and a provisional diagnosis of 
somatoform disorder, not otherwise specified.  The assessment 
report noted that the appellant presented as moderately anxious 
and depressed.  He talked in a rambling, emotional, disorganized 
manner.  He repeatedly said he did not know what he wanted from 
him.  His speech was slurred to the point where it was difficult 
to understand him.  The report noted that the appellant reported 
and displayed irritability and anger outbursts as well as 
difficulty concentrating.  The report noted the appellant was a 
questionable historian, but the clinician attributed this to 
cognitive disorganization and carelessness with details rather 
than any significant intention to deceive.  The appellant had a 
GAF score of 40.  

The appellant was seen for a VA examination in April 2003.  The 
examiner diagnosed the appellant with schizoaffective disorder.  
He also had a diagnosis of alcohol abuse, in remission for two 
years.  The appellant displayed good grooming and hygiene.  His 
psychomotor activity was agitated.  He was cooperative, had full 
affect, good eye contact, and an euthymic mood.  His speech was 
loud.  The appellant's thought process was logical and organized, 
and the content was devoid of internal stimulation and 
nondelusional.  The appellant's insight and judgment were fair.  
The examiner noted that the appellant was not a danger to 
himself, others, and/or property.  The appellant had a GAF score 
of 40, and the examiner noted that the appellant's highest and 
lowest GAF in the last year was 40.  The examiner noted that the 
appellant should function in the mid 60s in all respects, but his 
continued hallucinations put him down to 40.  The examiner noted 
that historically, the appellant had been as low as in the 20s.  
The appellant reported that he heard voices the previous night.

In the April 2003 VA examination, the appellant endorsed multiple 
episodes of paranoid delusions, hearing voices conversing with 
one another, a substantial drop off in his ability to function at 
his normal baseline, disorganized speech and behavior.  He 
reported that these symptoms have often lasted for more than six 
months at a time.  The examiner found that the appellant had 
schizoaffective disorder-bipolar type.      

The April 2003 examiner noted that the appellant's auditory 
hallucinations interfere with his ability to interact with others 
in a socially appropriate way.  The appellant reported that he 
has not been able to work during his periods of depression. 

A May 2003 VA psychiatry treatment record reflects that the 
appellant did not appear depressed, but was hyperactive and 
restless.  He had no suicidal or homicidal ideation.  His 
judgment was fair and his insight was limited.  He was assessed 
with depressive disorder, not otherwise specified.  He had a GAF 
score of 60.   Another May 2005 VA treatment record indicates the 
appellant had a diagnosis of schizoaffective disorder and a GAF 
score of 55.

An October 2005 VA psychiatry treatment record reflects that the 
appellant reported hearing a gibberish voice.  He reported that 
he had been working in a gas station, but he had been feeling 
weak and had an unstable gait.  He had limited contact with his 
friend and said he had one dog.  He appeared anxious and had no 
suicidal or homicidal ideation.  His judgment was fair and his 
insight was limited.  He had a GAF score of 55.  

An October 2005 VA treatment record reflects that the appellant 
reported that he was casually dressed, alert and oriented to 
three spheres, with good eye contact.  His speech pattern was 
regular and spontaneous.  The appellant denied suicidal or 
homicidal ideation and there was no evidence of hearing voices at 
that time.  He denied auditory and visual hallucinations.

The Board finds that the overall evidence for the period from 
February 2, 1998, through October 24, 2005, indicates that the 
appellant had symptoms due to his schizoaffective disorder such 
as to produce severe impairment of social and industrial 
adaptability.  The August 1998 letter from C.M. noted that the 
appellant's symptoms caused clinically significant impairment in 
social, occupational and/or other important areas of functioning.  
The April 2003 VA examiner noted that the appellant's manic 
symptoms had lead to confrontations at work, fights at home, and 
alcohol abuse.  The appellant's GAF scores ranged from 40 to 60, 
indicating moderate symptoms to major impairment in several 
areas.  See April 2003 and June 2002 VA treatment records.  The 
evidence indicates the appellant periodically experienced 
auditory hallucinations during the period on appeal.  See April 
2003 VA examination, October 2005 VA treatment record.  He also 
had short term memory loss, irritability and disorganized speech.  
See January 2001 VA treatment record, November 2002 VA 
psychological assessment.   Consequently, the Board finds that 
the appellant's symptoms produce severe impairment of social and 
industrial adaptability, warranting a 70 percent evaluation for 
schizoaffective disorder, from February 2, 1998, through October 
24, 2005.

However, the Board finds that the evidence does not indicate the 
appellant's symptoms warrant an evaluation of 100 percent under 
the old or new diagnostic code criteria, or the provisions of 38 
C.F.R. § 4.16(c).  The appellant reported working at a gas 
station in October 2005, but the evidence also indicated that he 
was not employable due to physical disabilities.  In an April 
1998 VA treatment record the appellant noted that he had worked a 
hotel for almost nine years.  The April 2003 VA examination 
report indicates that the appellant was retired on Social 
Security Administration benefits for a physical disability.  The 
April 2003 VA examiner noted that the appellant's aging, aches, 
pains and truly declining health played a more prominent role in 
harming his ability to work than did his mental illness.  The 
April 2003 VA examiner noted his mental illness played a role in 
harming his ability to work, and noted that it appeared the 
appellant had a psychological structure that was susceptible to 
being overly sensitive to physical pain.  The appellant reported 
that he had been able to work when depressed.  See April 2003 VA 
treatment record.  The July 1999 VA treatment record indicated 
that the appellant reported that he could not work as a laborer 
due to a physical problem.  In the January 2006 VA treatment 
record the appellant noted that he felt he should be able to work 
at a desk job, but was limited physically for lifting.  The VA 
treatment records reflect that the appellant consistently denied 
suicidal and homicidal ideation.  He was also consistently 
groomed and alert.  See October 2005 VA treatment record.  
Additionally, his thought process was generally logical.  See 
June 2002 VA treatment record; April 2003 VA examination.  As 
noted above, the appellant's GAF scores ranged from 40 to 60, 
indicating  moderate symptoms to major impairment in several 
areas.  Based on the evidence, the Board finds that the evidence 
does not indicate that the appellant had active psychotic 
manifestations of such extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
inadaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9205 (as 
in effect prior to November 7, 1996).  While the appellant 
displayed some symptoms warranting an evaluation of 100 percent 
under the new diagnostic criteria, specifically persistent 
delusions and hallucinations, the overall evidence does not 
support a 100 percent evaluation under the criteria.  38 C.F.R. 
§ 4.130, Diagnostic Code 9211 (2010).  The evidence described 
above does not indicate that the appellant had gross impairment 
of thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name during the period 
from February 2, 1998, through October 24, 2005.  Also, there was 
no demonstration that the Veteran was precluded from securing or 
following a substantially gainful occupation.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

From October 25, 2005, to September 8, 2009 

The appellant's service-connected schizoaffective disorder is 
evaluated as 70 percent disabling from October 25, 2005, through 
September 7, 2009.  The Board finds that the evidence does not 
support a higher initial evaluation at any time during that 
period, to include under the provisions of 38 C.F.R. § 4.16(c).

A January 2006 VA treatment record indicated the appellant was 
mildly anxious and spoke rapidly.  He had no suicidal or 
homicidal ideation.  His judgment was fair and insight was 
limited.  He had a GAF score of 55.  He reported that he wanted 
to get a letter indicating he could work with his present 
medications.  An April 2006 VA treatment record indicates the 
appellant's psychiatric condition was deteriorating.  He reported 
that he had never attempted suicide but the idea crossed his mind 
years ago.  

A January 2008 VA treatment record indicates the appellant denied 
any suicidal ideation or intent.  He reported that he felt his 
depression was under control.  A June 2008 VA treatment record 
indicated he had been working 14 days.  His affect was detached 
with some irritability.  He did not have psychotic symptoms, and 
denied suicidal and homicidal ideation.  He had a GAF score of 
55.

A May 2009 VA treatment record reflects that the appellant 
reported he was having financial difficulties and finding his 
medication did not help as much for his hallucinations or mood.  
The report indicates that the appellant was oriented to person, 
place and time, was appropriately dressed, had generally 
appropriate speech and denied suicidal and homicidal ideation.  
His thought process was mildly tangential and congenial.  He did 
not appear to be attending to internal stimuli during the 
interview.  He had a GAF score of 50.  

Under the rating criteria in effect prior to November 7, 1996, a 
100 percent evaluation was warranted for active psychotic 
manifestations of such extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
inadaptability.  The VA treatment records from October 2005 to 
May 2009 did not indicate that the appellant had psychotic 
manifestations that would produce total social and industrial 
adaptability.  The VA treatment records indicated the appellant 
was oriented to person, place and time, and had generally 
appropriate speech.  He consistently denied suicidal and 
homicidal ideation, other than noting in the April 2006 VA 
treatment record that suicide had crossed his mind years ago.  
The appellant's GAF scores from October 25, 2005, to September 8, 
2009, ranged from 50 to 55, indicating serious impairment in 
social, occupational, or school functioning.  However, the VA 
treatment records did not indicate he had symptoms indicating 
total social and industrial adaptability, or that he was 
precluded from securing or maintaining substantially gainful 
employment.  

The evidence also fails to show that the appellant is entitled to 
an evaluation of 100 percent under the new rating criteria 
(38 C.F.R. § 4.130, Diagnostic Code 9211 (2010)) or the 
provisions of 38 C.F.R. § 4.16(c) as in effect prior to November 
7, 1996.  The VA treatment records from October 2005 to May 2009 
do not indicate that the appellant had gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations, or grossly inappropriate behavior.  In the 
October 2005 VA treatment record the appellant denied 
hallucinations and the May 2009 VA treatment record reflects that 
he did not appear to be attending to internal stimuli during the 
interview.   The appellant also denied homicidal and suicidal 
ideation, indicating he was not a persistent danger of hurting 
himself or others.  The evidence does not indicate the appellant 
had intermittent inability to perform activities of daily living, 
or disorientation to time or place.  There has also been no 
demonstration by competent medical, or competent and credible 
lay, evidence of record that the Veteran was precluded from 
securing or following substantially gainful employment due to his 
service-connected psychiatric disability.  Consequently, the 
Board finds that the appellant is not entitled to an evaluation 
of 100 percent under the new rating criteria or the provisions of 
38 C.F.R. § 4.16(c) as in effect prior to November 7, 1996.  

The appellant is competent to report the symptoms he experiences, 
and the Board finds him credible in this regard, except where in 
contrast to objective clinical findings.  The reported symptoms 
are consistent with the assigned schedular evaluation.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disability at issue.  
38 C.F.R. § 3.321 (2009).


ORDER

1. An initial staged evaluation in excess of 50 percent for 
schizoaffective disorder from December 27, 1993, through February 
1, 1998, is denied.

2. An initial staged evaluation of 70 percent for schizoaffective 
disorder from February 2, 1998, through October 24, 2005, is 
granted.

3.  An initial staged evaluation in excess of 70 percent for 
schizoaffective disorder 
from October 25, 2005, through September 7, 2009, to include 
under the provisions of 38 C.F.R. § 4.16(c) as in effect prior to 
November 7, 1996, is denied. 


REMAND

As noted in the introduction, the appellant's representative has 
asserted that the appellant is entitled to a TDIU, to include 
under 38 C.F.R. § 4.16(c) (as in effect prior to November 7, 
1996).  See Veteran's representative's September 2007 and 
September 2010 letters.  Additionally, a total rating based on 
individual unemployability due to service-connected disability 
(TDIU) is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  
 
The Board notes that prior to November 7, 1996, 38 C.F.R. 
§ 4.16(c) (1996) provided that where the only service-connected 
disability was a mental disorder assigned a 70 percent schedular 
evaluation, which precluded the appellant from securing or 
following a substantially gainful occupation, the mental disorder 
would be assigned a 100 percent schedular evaluation rather than 
an extra-schedular total evaluation.  However, that section was 
removed effective November 7, 1996.  Schedule for Rating 
Disabilities; Mental Disorders (Final Rule), 61 Fed. Reg. 52695, 
52700 (October 8, 1996).  Thus, VA must consider the claim for a 
total rating due to unemployability caused by service-connected 
disability under the former 4.16(c) and the current 4.16(a) and 
apply that which is most favorable to the appellant.  As the 
claim for TDIU has not been previously adjudicated, the claim 
must be remanded for adjudication.  

The appellant claims that his claim for entitlement to service 
connection for epididymitis should be reopened.  Without deciding 
whether new and material evidence has been received, the record 
indicates that potentially relevant records are missing from the 
appellant's claims file.  In a February 2006 statement, the 
appellant stated that he was diagnosed with epididymitis in 
service at Kunesan Air Base in Korea.  The appellant's service 
personnel records indicate that he served in Korea from May 1965 
to June 1966 and from March 1972 to February 1973.  The appellant 
also reported that he was seen at Fort Campbell, Kentucky, for 
what he recalls was diagnosed as a urinary tract infection.  The 
claims folder contains reports of medical examination and medical 
history upon enlistment in December 1964, and separation from 
service in July 1973, dental records, and immunization records, 
but it does not appear that the rest of his service treatment 
records have been associated with the claims folder.  Service 
treatment records from hospital treatment at Fort Knox from 
August 1971 to December 1971 have been associated with the claims 
folder.  

There is no indication that the RO attempted to obtain the 
appellant's complete service treatment records, including 
treatment in Korea and at Fort Campbell.  In the February 2006 
statement, the appellant also reported that he was seen at the 
Detroit VA Medical Center (VAMC) in 1973 for the condition.  The 
Detroit VAMC treatment records have not been associated with the 
claims folder.  In a VA Form 9, received in August 2008, the 
appellant's representative specifically requested that VA attempt 
to obtain the appellant's service treatment records from the 
Kunesan Air Base in Korea, Fort Campbell in 1973, and the Detroit 
VAMC in 1973.   

The appellant's claim for entitlement to service connection for a 
testicle disability was denied in December 1974 because the 
appellant's service treatment records were negative for diagnosis 
of or treatment for any disorder of the testicles.  Thus, the 
missing service treatment records are relevant to the appellant's 
claim to reopen his claim for entitlement to service connection 
for a testicle disability, to include epididymitis.  Moreover, 
records in the possession of Federal agency or generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, an attempt should be made to obtain the service 
and VA treatment records referenced by the appellant in the 
February 2006 statement.

Accordingly, the case is REMANDED for the following action:

1.  Secure and associate with the claims file 
the appellant's complete service personnel 
records, including records from the Kunesan 
Air Base in Korea, from May 1965 to June 1966 
and from March 1972 to February 1973, and 
from Fort Campbell, Kentucky from 1973.  If 
no records are available, the claims folder 
must indicate this fact.  All efforts to 
obtain these records must be documented in 
the claims folder.

2.  Obtain the appellant's VA treatment 
records from the Detroit VAMC from 1973.  If 
no records are available, the claims folder 
must indicate this fact.  All efforts to 
obtain these records must be documented in 
the claims folder.

3. Then, adjudicate the issue of entitlement 
to TDIU, to include consideration of 
38 C.F.R. §  4.16(c) (as in effect prior to 
November 7, 2006) and 38 C.F.R. § 4.16(a) 
(2010).  If the claim remains denied, the 
appellant and his representative must be 
provided a statement of the case.  The 
statement of the case must contain citation 
to the relevant regulations.  The appellant 
should be afforded an appropriate period to 
respond.

4.  Thereafter, readjudicate the issue on 
appeal of whether new and material evidence 
has been received to reopen a claim for 
entitlement to service connection for a 
testicle disability, to include epididymitis.  
If the benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


